DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group I drawn to claims 1-5 and 9-10 in the reply filed on 08/04/2021 is acknowledged.
Claims 1-5 and 9-10 are pending.
Drawings
The drawings are objected to because for Fig. 3A it is difficult to see what is being pointed to by 23. It is also difficult to discern the features being shown in Fig. 3B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately parallel" in claim 3 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "approximately orthogonal" in claim 4 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljungblad (US 20150004045 A1) in view of Hohn (US 4468586 A) and Okayama (US 4075488 A).  
Regarding claim 1, Ljungblad disclose an electron beam column for a three-dimensional layering device (100, Fig. 1), comprising: 
a first electron source (101) that has an electron emitting surface (electron is emitted from the bottom surface of 101), and outputs a first electron beam (151) accelerated to a predetermined acceleration voltage (electron beam generated with an accelerating voltage, par. 38); 
a second electron source (102) that has an electron emitting surface (electron is emitted from the bottom surface of 102), and outputs a second electron beam (152) accelerated to a predetermined acceleration voltage (electron beam generated with an accelerating voltage, par. 38); 
a first beam shape deforming element that deforms a cross-sectional shape of the first electron beam (beam source coil for shaping first electron beam, par. 47); 

an electromagnetic lens that converges the first electron beam and the second electron beam (beam focusing coil, par. 38; the broadest reasonable interpretation of “converge” includes focusing since focusing can mean making light rays/waves to meat at a single point); and 
a deflector (at least one beam source coil for deflecting the electron beams, par. 47-48) that adjusts irradiation positions of the first electron beam and the second electron beam in a deflectable range (radius r1 and radius r2 are the ranges for the first and second electron beams, respectively, Fig. 4) larger than a space between the first electron beam and the second electron beam.
Ljunblad does not disclose said first electron source that has an anisotropically-shaped electron emitting surface 
said second electron source that has an anisotropically-shaped electron emitting surface 
the first beam deforming element and the second beam deforming element have multipole elements arranged at multiple stages along an advancing direction of the electron beam, and 
each of the multipole elements is formed of an electrostatic quadrupole element, 
a direction along which a pair of pole elements of the electrostatic quadrupole element is arranged coincides with a longitudinal direction of the electron emitting surface, and 
a direction along which the other pair of pole elements is arranged coincides with a lateral direction of the electron emitting surface. 
Hohn discloses an electron gun apparatus wherein the first electron source (cathode Fig. 5.6) that has an anisotropically-shaped electron emitting surface (pyramidal tip with a flat top, Fig. 5.6, Col 4 lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ljunblad to incorporate the teachings of Hohn and have a pyramidal tip for the first electron source. Doing so would have the benefit of emitting a square shaped beam while reducing the intensity of electrons outside of the shaped region (Col 3 lines 39-45, Hohn). 
Additionally, it would have been obvious to one of ordinary skill in the art to duplicate the pyramidal tip for the second electron source for the same reason disclosed above. See MPEP 2144.03 IV(B), where the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Okayama discloses a pattern forming apparatus using electron beams wherein an electrostatic quadrupole is used to form a beam into a rectangular shape (Fig. 3): the first beam deforming element (quadrupole lens system 13) have multipole elements (quadrupole triplet, Fig. 6, Col 3 lines 59-61) arranged at multiple stages along an advancing direction of the electron beam (quadrupole triplet are arranged consecutively along the z-axis which is the direction of the electron beam, Fig. 6), and 
each of the multipole elements is formed of an electrostatic quadrupole element (electrostatic quadrupole, Fig. 3), 
a direction along which a pair of pole elements of the electrostatic quadrupole element is arranged coincides with a longitudinal direction of the electron (pair of positive electrode is aligned along longitudinal direction of beam 12’, Fig. 4), and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ljunblad in view of Hohn to incorporate the teachings of Okayama. Doing so would have the benefit of controlling the shape of the beam cross section so that it can project a variety of rectangular cross-sections (Col 3 lines 20-25, Okayama).
Additionally, it would have been obvious to one of ordinary skill in the art to duplicate the multipole and quadrupole setup for the second electron deforming element for the same reason disclosed above. See MPEP 2144.03 IV(B), where the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Although Okayama does not disclose that the quadrupole elements are arranged to correspond to the longitudinal and lateral direction of the electron emitting surface, one of ordinary skill in the art would know to align Okayama’s quadrupole elements with the longitudinal and lateral direction of Hohn’s pyramidal flat tip. Hohn discloses that the pyramidal flat tip emits a rectangular beam (Col 13 lines 65-68, Hohn). And Okayama discloses quadrupole elements that align with the longitudinal and lateral direction of a rectangular beam cross-section in order to control its shape (Col 3 lines 38-42, Okayama). One of ordinary skill in the art would know, based on Okayama’s teaching, to align the quadrupole elements to the longitudinal and lateral sides of the rectangular emitted beam which would correspond with the rectangular emitting flat tip.
Regarding claim 2, Ljunblad in view of Hohn and Okayama discloses the electron beam column for a three-dimensional layering device according to claim 1, at least one of the first beam deforming element and the second beam deforming element; 
diverges an opening angle of an electron beam in the lateral direction of a corresponding electron emitting surface, and converges the opening angle in the longitudinal direction of the electron emitting surface; or
converges the opening angle in the lateral direction of the electron emitting surface, and diverges the opening angle in the longitudinal direction of the electron emitting surface (see Fig. 4 of Okayama where the lateral direction of beam 12 (x-axis) converges into 12’ and the longitudinal direction of beam 12 (y-axis) diverges; where the combination above resulted in the quadrupole aligning with the longitudinal and lateral direction of the electron emitting surface, and therefore, the teachings of Fig. 4 of Okayama can be applied to the electron emitting surface of Hohn).
Regarding claim 9, Ljungblad in view of Hohn and Okayama discloses the electron beam column for a three-dimensional layering device according to claim 1, wherein the first electron beam and the second electron beam are deflected by different deflectors (at least one beam source coil for shaping first electron beam and at least one beam source coil for shaping second electron beam, par. 47-48).  
Regarding claim 10, Ljungblad in view of Hohn and Okayama discloses the electron beam column for a three-dimensional layering device according to claim 1, wherein the deflectable range of the deflector is set to be larger than the space between the first electron beam and the second electron beam (the broadest reasonable interpretation of “deflectable range of the deflector” can be considered to be the combined range of both first and second electron source, see Fig. 4 for the total range: one end of 151 to the other end of 152 which is 
and a powder layer is irradiated with the first electron beam and the second electron beam simultaneously (overlapping region may be simultaneously fused by the first and second energy beam 151 and 152, Fig. 4, par. 79).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljunblad in view of Hohn, Okayama, and Kawase (JPS 62206754).  
Regarding claim 3, Ljungblad in view of Hohn and Okayama does not disclose the electron beam column for a three-dimensional layering device according to claim 1, wherein the first electron source and the second electron source are oriented such that a longitudinal direction of the electron emitting surface of the first electron source is approximately parallel with a longitudinal direction of the electron emitting surface of the second electron source.
Kawase discloses a linear electron beam generator wherein the first electron source and the second electron source are oriented such that a longitudinal direction of the electron emitting surface of the first electron source is approximately parallel with a longitudinal direction of the electron emitting surface of the second electron source (two cathodes having rectangular electron emission surface are arranged parallel along the longitudinal direction, Fig. 1, page 1, par. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ljungblad in view of Hohn and Okayama to incorporate the teachings of Kawase. Doing so would have the benefit of controlling the distribution of linear electron beam in the lateral side of the rectangular beam in order to control heating and cooling. 
Additionally, it would have been an obvious matter of design choice to one of ordinary skill in the art to have made both electron emitting surfaces parallel in the longitudinal direction because applicant has not disclosed that the surfaces in parallel provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would be able to change the direction of the surfaces with respect to each other depending design requirements and constraints. Therefore, it would have been an obvious matter of design choice to modify Ljungblad in view of Hohn and Okayama to obtain the invention specified in claim 3.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljunblad in view of Hohn, Okayama, and O’Keeffe (US 3519873).  
Regarding claim 4, Ljungblad in view of Hohn and Okayama does not disclose the electron beam column for a three-dimensional layering device according to claim 1, wherein the first electron source and the second electron source are oriented such that a longitudinal direction of the electron emitting surface of the first electron source is approximately orthogonal to a longitudinal direction of the electron emitting surface of the second electron source.
O’Keeffe discloses a electron beam apparatus for exposing a UV mask layer where it discloses that it is known that the cathode can be rotated 90 deg to get line exposure in the shape of a grid (Col 2 lines 56-65, Fig. 2).
At the time of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art, to have made the first electron source’s longitudinal direction orthogonal to the second electron source’s longitudinal direction. O’Keeffe shows that it is known to rotate an electron emitting cathode to obtain different line exposures. And with two electron emitting sources, one of ordinary skill in the art would be able to change the direction of the surfaces with respect to each other in order to achieve their design requirements and  to obtain the invention specified in claim 4.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljunblad in view of Hohn, Okayama, and Mackie (US 20160332228).  
Regarding claim 5, Ljungblad in view of Hohn and Okayama does not disclose the electron beam column for a three-dimensional layering device according to claim 1, wherein the first electron beam and the second electron beam are deflected by a common deflector.
Mackie discloses a electron beam 3-D printer wherein the first electron beam and the second electron beam are deflected by a common deflector (electron deflector provides a common deflection field across each of the electron beams, Helmholtz coil 70, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ljungblad in view of Hohn and Okayama to incorporate the teachings of Mackie. Doing so would have the benefit of eliminating possible interference if separate scanning fields were used to scan beams in tandem (par. 13, Mackie).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726